Citation Nr: 0712224	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to July 1975.  
The veteran died in January 2004.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran died in January 2004.  The death certificate 
lists the cause of death as a stroke due to hypertension and 
renal failure.  

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  There is no nexus between the cause of the veteran's 
death and his period of active service.  

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected disabilities may be either 
the principal or contributory causes of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

The veteran had no service-connected disabilities.  The 
veteran died in January 2004.  The death certificate lists 
the cause of death as a stroke due to hypertension and renal 
failure.  The appellant contends that the veteran was exposed 
to Agent Orange in the military, which caused his diabetes 
mellitus, which led to his renal failure, which contributed 
to his death.  

Dr. K. F., the veteran's private physician, submitted a 
letter in August 2004 that stated, "[the veteran] had severe 
insulin dependent diabetes mellitus, which was the primary 
etiology for his diabetic nephropathy and end stage renal 
disease.  Other diagnoses included severe hypertensive 
cardiovascular disease intensified by renal failure, which 
ultimately led to his death with the cerebrovascular 
accident."  

Dr. K. F.'s letter provides no probative evidence in favor of 
the appellant's claim because it does not link the veteran's 
death or its causes to the veteran's period of active 
service.  

There is no other medical evidence of record to show that the 
veteran's death was caused by his period of active military 
service.  As the veteran had no service-connected 
disabilities, there is no evidence of record to show that a 
service-connected disability caused or contributed to his 
death.  

With regard to the appellant's own opinion that Agent Orange 
exposure led to the veteran's death, the appellant does not 
have the medical expertise to make such a finding.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Simply stated, the Board must find that the post-service 
medical record, overall, provides evidence against this 
claim, failing to indicate any association between the 
veteran's period of active service and the causes of his 
death.  There is no evidence whatsoever in the record that 
the veteran's military service contributed substantially or 
materially to the cause of death, or combined to cause death, 
or aided or lent assistance to producing death. 

Service connection cannot be granted for diabetes mellitus, 
hypertension, or renal failure.  Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease that was 
incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R.  § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the Court 
holds that, for purposes of applying the presumption of 
exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  In other words, exposure to 
herbicides will be presumed based on the receipt of a VSM.  
In this case, the veteran did not receive the VSM.  Thus, the 
Haas decision is not applicable to this case.  

Since the veteran did not serve in the Republic of Vietnam, 
the provisions of 38 C.F.R. § 3.307(a)(6) do not apply to 
him.  The veteran was not diagnosed with diabetes mellitus 
within one year after leaving service.  Therefore, the 
provisions of 38 C.F.R. § 3.307(a)(3) do not apply to him.  

The appellant testified that the veteran would guard canals 
and "shoot the enemy" during his service.  The appellant 
appears to be referring to canals in Vietnam.  However, it is 
important for the appellant to understand that the veteran 
had active service from only August 1974 to July 1975 and 
there is no indication of such service in the record, 
providing strong evidence against this claim on the basis of 
exposure to herbicides on a direct basis.  Simply stated, the 
record provides strong evidence, overall, against a finding 
of exposure to herbicides during his service. 

The veteran never filed claims for service connection for 
diabetes mellitus or hypertension.  He filed a claim for 
service connection for renal failure, which the RO denied in 
August 2003.  The veteran did not appeal the decision.  

The veteran's service medical records are completely negative 
for any diagnosis of or treatment for diabetes, hypertension, 
or renal failure.  His August 1974 enlistment examination 
showed his blood pressure to be 120/60 and a March 1975 
treatment record showed his blood pressure to be 114/72.  
Both blood pressure readings are in the normal range.  The 
veteran's posts-service medical records do not provide a link 
between his period of active service and diabetes, renal 
failure, or hypertension.  In fact, the veteran's renal 
failure did not manifest until after 2000, more than 20 years 
after leaving military service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board finds that the preponderance of the evidence is 
against direct service connection for diabetes, hypertension, 
or renal failure.  38 U.S.C.A. § 5107(b).   

In summary, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, as there is no evidence to support direct 
service connection for diabetes, hypertension, or renal 
failure, and no link between the veteran's period of active 
service and the causes of his death.  The appeal is denied.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the appellant to provide any evidence in her 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the April 2004 VCAA 
notice otherwise fully notified the appellant of the need to 
give VA any evidence pertaining to her claim, such that there 
is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claim was granted.  However, since the appellant's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


